Citation Nr: 1112492	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-03 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for peripheral facial palsy of the 5th cranial nerve.  

2.  Entitlement to an initial compensable disability evaluation for peripheral facial palsy of the 7th cranial nerve.  

3.  Entitlement to an initial compensable disability evaluation for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision rendered by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred for appellate review.

In an October 2005 statement, the Veteran expressed disagreement with the assigned effective date of September 20, 2004 for the grant of service connection for headaches.  In essence, the Veteran stated that he had informed the RO of a headache condition resulting from his service-connected TMJ in 1990 but that the issue was never adjudicated.  Indeed, the Board notes an October 1990 informal claim by the Veteran in which he reported worsening symptoms of his TMJ condition, as well as associated headaches.  Notably, numerous VA treatment records from 1990 to 1992 show complaints of and treatment for headaches associated with service-connected TMJ.  However, subsequent rating decisions failed to adjudicate this issue.  Thereafter, in December 2004, the Veteran once more raised the issue of entitlement to service connection for headaches, as secondary to TMJ.  The RO granted the claim in September 2005 and in October 2005, the Veteran appealed the effective date.  As the issue of entitlement to an effective date earlier than September 20, 2004 for the grant of service connection for headache has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Peripheral facial palsy of the 5th cranial nerve is manifested by moderate facial palsy with atypical facial pain.

2.  Peripheral facial palsy of the 7th cranial nerve is manifested by moderate facial palsy with atypical facial pain.

3.  Throughout the entire appeal period, the Veteran's headaches have been characterized by extremely painful, prostrating attacks occurring four to five times a week and accompanied by light sensitivity, nausea, and vomiting and by impairment of economic adaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for peripheral facial palsy of the 5th cranial nerve have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8205 (2010).

2.  The criteria for an initial 10 percent rating, but no higher, for peripheral facial palsy of the 7th cranial nerve have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8207 (2010).

3.  The criteria for an initial rating of 50 percent rating, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

With respect to the issues adjudicated herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the current appeal, a December 2004 letter informed the Veteran of the evidence that was needed to substantiate the underlying issues, the information and evidence that VA will seek to provide, and the information and evidence the Veteran was expected to provide.  This correspondence also informed him that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Importantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice is not required under circumstances where an underlying claim, as here, for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant-and for a separate rating is awarded and the requested separate evaluation (and effective date) is assigned, and the claimant files an appeal as to the separate evaluation assigned.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's initial rating claims essentially fall within this fact pattern.  Clearly, therefore, no further section 5103(a) notice is required for this initial rating claim.  Any substantive, or timing, defect of the December 2004 correspondence is, thus, harmless error.  

Indeed, as for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

With respect to VA's duty to assist, the Veteran's service treatment records, VA and private medical records have been obtained and associated with the claims file.  The Veteran was afforded pertinent VA examinations in February 2005, April 2005, February 2007, and October 2008.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, collectively, the VA examinations obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein, contain a description of the history of the disability at issue, and document and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

Thus, the Board finds that there is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the issues adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis-Increased Rating Claims

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided. That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

      A.  Peripheral Facial Palsy

In this case, the Veteran has been awarded separate, noncompensable ratings for the 5th and 7th cranial nerves, which stem from a service-connected TMJ disability.  Most recently, in a July 2009 rating decision, the RO continued the Veteran's 40 percent disability rating for TMJ and assigned separate, noncompensable ratings for the 5th and 7th cranial nerves, based on mild facial palsy.  The Veteran contends that these neurological disabilities warrant compensable evaluations.  

Diagnostic Code 8205 pertains to paralysis of the fifth (trigeminal) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Under this provision, a 50 percent evaluation is assigned for complete paralysis of the trigeminal nerve.  A 30 percent evaluation is assigned for severe incomplete paralysis of the trigeminal nerve.  A 10 percent evaluation is assigned for moderate incomplete paralysis of the trigeminal nerve.  Id.  A Note following provides that the ratings are dependent upon relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a.

Diagnostic Code 8207 pertains to paralysis of the seventh (facial) cranial nerve.  Complete paralysis warrants a 30 percent evaluation, severe incomplete paralysis warrants a 20 percent evaluation, and moderate incomplete paralysis warrants a 10 percent evaluation.  A Note to Diagnostic Code 8207 provides that ratings are dependent upon relative loss of innervation of facial muscles.

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871. "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO, Diagnostic Codes 8205 and 8207.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Codes 8205 and 8207 are deemed by the Board to be the most appropriate codes, primarily because they pertain specifically to the disabilities at issue (cranial nerves) but also because they provide specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 8205 and 8207, with reference to other diagnostic codes as appropriate as required by the diagnostic criteria set forth therein.  

Historically, the evidence of record shows that the damage to the Veteran's 5th and 7th cranial nerves resulted from complications of a TMJ surgery.  The record shows the Veteran has had long-term, ongoing complaints of numbness, pain, and paralysis in the face since the early 1990s, following the TMJ surgery.

In April 2005, the Veteran was afforded a neurological exanimation.  The Veteran reported numbness and pain in the face, along the jaw.  The examiner noted the Veteran's complaints of sensory deficit and an inability to make a frown.  Also, the examiner explained that one could argue that the Veteran's nerve injury had worsened and that the Veteran's facial numbness did not follow the normal anatomic distribution, implying a possible association between the Veteran's facial numbness and his cervical spine, rather than cranial nerves.  The examiner recommended an EMG to define the pathology of the Veteran's 5th and 7th cranial nerves. 

A subsequent July 2005 EMG report showed evidence of mild chronic axonal injury to the facial nerve bilaterally, affecting branches of the frontalis and orbicularis oculi with no evidence of acute, active denervation.

In January 2007, the Veteran was afforded a VA examination.  In his report, the examiner diagnosed minimal facial palsy, secondary to TMJ.  He referenced the EMG report, indicating mild stretch injuries of the facial nerves.

In October 2008, the Veteran was afforded another VA examination.   The Veteran reported chronic pain and numbness in the face and jaw.  On examination, the examiner found mild peripheral facial palsy and atypical facial pain.  He noted that the Veteran had atypical facial pain associated with incomplete facial sensation.  He stated that tests for facial sensation are subjective, but that it is not an uncommon condition, with a pattern of signs and symptoms that is well known to neurologists, such as in this case.  He recommended psychotherapy and neuroleptics in the Veteran's case. 

As noted above, the Veteran is currently assigned a 40 percent disability evaluation for TMJ.  Notably, the Board finds that the 40 percent rating primarily contemplates orthopedic aspects of the disability.  Although prior rating decisions claim to have considered the Veteran's neurological symptoms associated with TMJ, the Board notes that the primary reasons articulated for assigning the 40 rating were based on  limitation of motion of the jaw, to include arthritis, with no award granted for the purely neurological aspects of the disability.  Thus, "pyramiding" is not a concern in this case.  See 38 C.F.R. § 4.14.  Recently, in July 2009, the RO granted separate noncompensable disability evaluations for the Veteran's 5th and 7th cranial nerves.  Thus, neurological impairment must be considered by the Board and addressed as separate disabilities, aside from the Veteran's service-connected TMJ. 

In this case, the Board finds the Veteran's facial palsy of the 5th and 7th cranial nerves merits separate compensable ratings.  In this regard, the evidence of record shows ongoing complaints of facial numbness and pain with limited motion in the face and jaw.  Indeed, the Veteran's disabilities are not merely sensory in nature.  Although examination reports show only mild damage to the 5th and 7th cranial nerves, the Board notes additional associated symptoms, as discussed above, which, when taken together, contemplate disabilities that are moderate in nature.  Most notably, the evidence shows chronic numbness accompanied by atypical facial pain and limited facial movement and expression.  Therefore, in light of the above, and resolving all doubt in the Veteran's favor, the Board finds the evidence of record sufficient to show moderate incomplete paralysis, warranting separate 10 percent evaluations for the 5th and 7th cranial nerves under Diagnostic Codes 8205 and 8207.  An evaluation in excess of 10 percent is not warranted because there is no evidence of incomplete severe paralysis or complete paralysis of the facial nerves as required by these Diagnostic Codes.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to these service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  These service-connected disorders are adequately rated under the available schedular criteria.  The objective findings of physical impairment are well documented.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and determines that evidence supports the assignment of separate 10 percent evaluations, but no more, for the 5th and 7th cranial nerves.

      B.  Headaches

In this case, the Veteran contends that his headaches are more severe than the current noncompensable rating reflects.  Specifically, he has reported painful, prostrating headaches that occur regularly and interfere with his employment.  

The Board observes that currently the Veteran's headaches are noncompensably evaluated under Diagnostic Code 8100, the diagnostic code which governs the evaluation of migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The highest rating allowable under this diagnostic code allows for the grant of a 50 percent evaluation with evidence of migraines involving very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is awarded where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent evaluation requires evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompenable rating will be assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8100.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 8100 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (headaches) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8100, with reference to other diagnostic codes as appropriate as required by the diagnostic criteria set forth therein.  

Historically, the evidence of records shows the Veteran began experiencing and sought treatment for headaches in the early 1990s, post TMJ surgery.  Treatment records show multiple complaints of headaches following the surgery and indicate a relationship between the Veteran's headaches and his treatment for TMJ.  The record shows chronic, ongoing treatment for headaches since that time.  In this regard, VA treatment records from 1990 to 1992 show multiple notations of complaints of headaches and private records from 2002 also show continued treatment for headaches.  

In an August 2004 VA outpatient record, the Veteran reported experiencing pain in the jaw with frontal headaches five times per week.  

In January 2005, the Veteran submitted a report of his symptoms associated with headaches.  He stated that he experiences pain and muscle tension daily and develops extreme headaches which are, at times, so painful they cause him to become nauseous or to vomit.  He indicated that he wore a mouth appliance for his TMJ which caused tension in the jaw as well as daily headaches.

In a February 2005 VA psychiatric examination, he reported pain in the jaw and headaches.  

In April 2005, the Veteran was afforded a VA neurological examination.  The examiner directly related the Veteran's headaches to his service-connected TMJ disability and noted inconsistencies and exaggeration associated with frequency and pain level of the headaches.

In March 2006, the Veteran filed for employment disability benefits, in part, due to his painful headaches associated with jaw pain. 

In a January 2007 VA examination, the Veteran reported severe headaches with blurred vision in the left eye, associated to his TMJ.

In a November 2010 VA outpatient record, the examiner noted the Veteran's report of daily jaw pain with associated headaches, four times per week.  The Veteran indicated that the pain began in the back of his eyes bilaterally with frontal progression and the pain may last for up to four hours.  He described the pain as dull and throbbing with light and sound sensitivity, nausea and vomiting 50 percent of the time.  He reported average headache pain of nine on a scale of one to ten.   The examiner opined that the Veteran had some features of migraine headaches, including severity, nausea, vomiting, photophobia and dull throbbing, and opined that he likely had a component of rebound headache secondary to significant use of Vicodin.

Based on the above, the Board finds that the Veteran's headaches are more severe than the currently assigned noncompensable disability evaluation.  In this regard, treatment records show that the Veteran has very frequent, prostrating attacks.  As noted above, his headaches occur four to five times per week, are extremely painful, and are often accompanied by symptoms such as nausea, vomiting, light sensitivity, and blurred vision.  Additionally, based on the Veteran's claim for employment disability benefits, the record shows that these headaches, at least to some extent, are productive of economic inadaptability.  Therefore, in light of the above, and in resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headaches more nearly approximates the criteria for a 50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.7.  The Board notes that an evaluation in excess of 50 percent is not warranted, as a 50 percent disability evaluation is the maximum allowable under the rating criteria.

The Board further finds that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Rather, this service-connected disorder is adequately rated under the available schedular criteria.  The objective findings of physical impairment are well documented.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

For these reasons, the Board determines that the evidence supports the assignment of an evaluation of 50 percent, but no more, for the Veteran's service-connected headaches.


ORDER

An initial 10 percent disability evaluation for peripheral facial palsy of the 5th cranial nerve is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial 10 percent disability evaluation for peripheral facial palsy of the 7th cranial nerve is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial 50 percent disability evaluation for headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


